Mr. Justice Shepard
delivered the opinion of the Court:
Several errors have been assigned, which will be considered in the order of their presentation on the argument:
1. It is objected that “the decree is erroneous and invalid in that it does not declare the fact, nature or extent of the default which constituted the breach of the conditions of the deed of trust, nor does it find or adjudge the amount due under the terms and conditions of the deed of trust.” The authorities cited in support of this contention, viz., Railroad Co. v. Fosdick, 106 U. S., 47 ; Howell v. Western R. R. Co., 94 U. S., 463; Clark v. Reyburn, 8 Wall., 318, do not sustain its application to this case; the cases are different in several essential particulars.
In the first of these cases, it is said that it is “ indispensable in such a decree that there should be declared the fact, nature and extent of the default which constituted the breach of the *215condition of the mortgage, and which justified the complainant in filing his bill to foreclose it, and the amount due on account thereof, which, with any further sums subsequently accruing and having become due, according to the terms of the security, the mortgagor is required to pay within a reasonable time to be fixed by the court, and which, if not paid, a sale of the mortgaged premises is directed.” The decree, however, was not reversed merely because of its failure to recite these particulars, and the expression of the court must be taken with respect to the facts of the case before it. It was a bill to foreclose a railway mortgage securing a series of bonds, not due for many years, unless matured by default in certain matters respecting the payment of the interest; arid the right to foreclose therefor was in certain respects dependent upon the action of a majority of the bondholders. The situation was further complicated by the fact that a number of the bondholders had waived the default in the payment of their interest by an agreement respecting the same made with the railway company. Upon this state of facts, it was considered essential that the existence of all the facts necessary to the right of foreclosure and sale should be specially ascertained and set forth in the decree.
In Clark v. Reyburn, there had been a regular foreclosure of the mortgage as to the mortgagor, Clark, and sale thereunder, and this bill was filed against Mrs. Clark and a trustee for her benefit, who were not parties to the original bill, for a strict foreclosure of the equity of redemption, which the trustee held for her under a deed from her husband, the mortgagor. Respecting the decree appealed from, the court said: “The decree does not find either the fact or the amount of the alleged indebtedness. It is silent upon the subject The record shows no proceeding in relation to it. No time'' was given either to Mrs. Clark or her trustee within which to pay and redeem. The foreclosure was unconditional, and made absolute at once”; and for these reasons it was reversed. 8 Wall., 321.
*216In Howell v. West. R. R. Co., the bill was to foreclose a railway mortgage, which by its terms matured the long-time bonds secured thereby, upon default in the payment of interest. The court held that the stipulation by which the bonds were matured was void because in conflict with the law by which their issuance was authorized, and that all that was due plaintiff was his overdue and unpaid interest, for which “ he had a right to a decree which will ascertain the sum so due and give the company a reasonable time to pay it, say ninety days, or six months, or until the next term of the court, in the discretion of that court.”
This is a simple suit to foreclose an ordinary mortgage lien for the non-payment of notes long since due by their express terms, and of money advanced for taxes and insurance in accordance with the provisions of the deed of trust. There was no issue as to the notes and the amounts and dates of payment of the several items for taxes and insurance. The decree sets out the amounts due on these several accounts, with their maturity, and the rate of interest each shall bear, with perfect accuracy, and we think it is a sufficient finding that the money is due and its non-payment a breach of the condition of the deed of trust It is true, no special time was fixed within which defendant might redeem, but he had until the actual and final closing of the sale to do so if he desired. It was said in Railroad Co. v. Fosdick, 106 U. S., 69, that “the ordinary period fixed for redemption ought to be varied so as to be reasonable, according to the discretion of the court, and the particular circumstances of the case.” This is not the case of the foreclosure of an ordinary mortgage. The instrument signed by the defendants expressly empowered the trustees to sell the property at public sale, upon ten days’ notice only, in case of default in the payment of the notes secured thereby. The decree appealed from requires the trustees appointed therein to give at least fifteen days’ notice of the time and place of sale, and provides that it shall be made for one-third cash, and the remainder payable in one and two years.
*217We cannot say, under the particular circumstances of this case, in which the collection of a confessedly just debt has been greatly delayed, that the court erred in failing to fix some definite time in the future for the payment of the sums due, before which the sale could not be made.
2. The second error assigned is that “there should have been a reference to the auditor to determine the amount due.”
It was the duty of the court to ascertain and adjudge the amount due. In its discharge it had the power to call to its aid the services of the auditor, but this was a matter entirely within its discretion. When the court to whom such a cause is submitted sees proper to ascertain the amount for which judgment shall be rendered without this aid, we do not see any possible ground for complaint.
3. The action of the court in allowing complainant to recover the sums of money paid by W. B. Moses on account of taxes while the validity of the sale to him was in litigation, is the subject of the third error assigned. It is claimed that these payments were not covered by the deed of trust because the lien of that instrument is expressly limited to sums for that purpose advanced only by the “ holder of the notes.” The effect of the decree vacating the sale of the trustees to Moses was to restore the parties to the precise position occupied by them before it was made. The stattis quo was completely restored. Trotter v. White, 26 Miss., 88 ; Stackpole v. Robbins, 48 N. Y., 665 ; Fort v. Roush, 104 U. S., 142.
The money paid by Moses, during the time that he claimed ownership under his purchase, was for the benefit of the estate. Had he not relied on complainant to save him harmless, but appealed to the court for relief instead, it would not be denied him simply because he was not technically the “ holder of the notes,” recited in the trust deed. These notes were in abeyance; they had not been cancelled or delivered to Taylor. Had they been, the vacation of the sale, on Taylor’s application, would at once have worked their restoration.
It seems, however, that on account of the uncertainty attending the confirmation of the sale, it was understood that *218Moses would be reimbursed in the event it should be vacated. In view of this, he was acting in the interest of complainant and for its benefit. The fact, that if not already reimbursed, he has preferred to rely upon complainant for relief, rather than ask it of the court, is no concern of the defendant Taylor, and cannot be used by him to prevent a recovery. Moses is before the court; the decree binds him and protects Taylor against a possible double recovery; there is nothing of which Taylor can complain.
There being no reversible error in the proceedings below, the decree must be

Affirmed.